Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 20-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claim 20 of the semiconductor device including: a second barrier conductor film formed such that the second barrier conductor film is provided on inner walls of the fourth connection hole and the fourth interconnection trench; and a second copper film formed on the second barrier conductor film such that the fourth connection hole and the fourth interconnection trench are filled with the second copper film, the second copper film including copper, wherein a width of the third interconnection trench is larger than a width of the fourth interconnection trench, wherein the first barrier conductor film comprises: a first tantalum nitride film; and a first tantalum film formed on the first tantalum nitride film, wherein the second barrier conductor film comprises: a second tantalum nitride film; and a second tantalum film formed on the first tantalum nitride film, wherein a first thickness of a portion of the first tantalum nitride film, formed on the first surface of the first wiring, is 5 nm or more, wherein a second thickness of a portion of the second tantalum nitride film, formed on the second surface of the second wiring, is more than 0 nm, and less than 5 nm, and wherein the second barrier conductor film and the second copper film constitute an interconnection with a half pitch of 60 nm or less (claim 20).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 21-37 are dependent upon independent claim 20, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894      

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894